DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	According to paper filed April 18th 2022, claims 1-22 are pending for examination with an effective filing date of September 24th 2020.
	By way of the present Response, claims 1-22 are pending for examination. No claim is amended, canceled, or added.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-3, 6, 9-10, 12-16, and 18-21 are rejected under 35 U.S.C. §103 as being unpatentable over Zeliff et al. (US 2015/0309598), hereinafter Zeliff, and further in view of Wang et al. (US 2021/0286493), hereinafter Wang.

Claim 1
“a housing; a tip electrode disposed at a tip end of the housing and configured for providing input to a proximate surface; a handle electrode coupled to the housing” Zeliff Figure 1 and abstract discloses “[t]he electrode sets, or tips, pair a sensing electrode and an emitting electrode, shielded from each other to limit interference, in a fine-point non-deforming configuration that improves usability over existing stylus tips”;

“a plurality of diodes and a current limiting resistance network in a series connection between the tip electrode and the handle electrode” Zeliff Figure 29 depicts a stylus circuitry, which shows two diodes (960) connected in series with a resistor (990);

“wherein at least one of the plurality of diodes is located between the current limiting resistance network and the handle electrode” Wang [0083] discloses the resistance network “resistance 1308 are electrically connected to each other in series”; the “at least one diode” is disclosed in the configuration depicted Figure 29 of Zeliff.

Zeliff and Wang disclose analogous art. However, Zeliff does not spell out the connection “in series” as recited above. Said feature is disclosed in Wang. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Wang into Zeliff to enhance its stylus structure functions.

Claim 2
“wherein the series connection includes first, second, third and fourth component positions from the tip electrode
to the handle electrode, and wherein the current limiting resistance network is located in the third component position” Zeliff Figures 3-5 and 38 depicts various configurations of the circuitry inside of a stylus, components such as resistors and diodes are connected either in series or in parallel.

Claim 3
“wherein the current limiting resistance network comprises first and second resistors connected in series, connected in parallel with third and fourth resistors connected in series” Zeliff Figure 29 depicts two resistors connected in series and further connected with two other resistors in parallel (810).

Claim 6
“a shield electrode electrically coupled to the handle electrode and substantially surrounding at least a portion of the series connection of the plurality of diodes and the current limiting resistance network, the shield electrode terminating at a shield end located closest to the tip electrode” Zeliff Figure 10 depicts a shield electrode 110.

Claim 9
“a circuit board; at least one pad for the current limiting resistance network formed on the circuit board; and at least one routing trace of the handle electrode formed on the circuit board” Zeliff [0064] discloses “circuit board” and the “routing trace” feature is disclosed in Zeliff [0068];

“wherein at least a portion of the at least one routing trace of the handle electrode is formed along a first edge of the circuit board to reduce capacitive coupling between the handle electrode and the at least one pad” Zeliff [0068] discloses “shielding trace pads 211P (one on each end of the shielding trace 211), and a sensing electrode 212 and sensing electrode trace 212T ending in a sensing electrode pad 212P are then formed onto the body 201”.

Claim 10
“wherein the at least one pad is formed along a second edge of the circuit board opposite the first edge to further
reduce capacitive coupling between the handle electrode and the at least one pad” Zeliff Figure 14 depicts
electrode pads.

Claim 12
“wherein the shield is located on an outside surface of the housing” Zeliff Figure 10 depicts a shield electrode 110.

Claim 13
“a high dielectric breakdown strength material coupled to the housing and substantially surrounding at least a portion of the series connection of the plurality of diodes and the current limiting resistance network” Zeliff [0064] discloses “conductive polymer, or conductive shell formed over a polymer.
Claim 13 is also rejected for the rationale given for claim 1.

Claim 14
“wherein the high dielectric breakdown strength material substantially covers an entirety of at least a front portion of the input device” Zeliff [0064] discloses “conductive polymer, or conductive shell formed over a polymer. The proximal surface 112P of the sensing tip 112 may be in the form of a spherical cap, paraboloid, one sheet of a hyperboloid of two sheets, or similar smoothly curved surface”.

Claim 15
“a shield electrode coupled to the handle electrode and substantially surrounding at least a portion of the series connection of the plurality of diodes and the current limiting resistance network, the shield electrode terminating at
a shield end located closest to the tip electrode” Zeliff Figure 10 depicts a shield electrode 110.

Claim 16
“wherein the high dielectric breakdown strength material substantially surrounds the series connection between the tip electrode and the shield end of the shield electrode” Zeliff [0064] discloses “conductive polymer, or conductive shell formed over a polymer. The proximal surface 112P of the sensing tip 112 may be in the form of a spherical cap, paraboloid, one sheet of a hyperboloid of two sheets, or similar smoothly
curved surface”.

Claim 18
“wherein at least one diode is located between the current limiting resistance network and the handle electrode” Zeliff Figure 29.

Claims 19-21
Claims 19-21 are rejected for the rationale given for claims 2-4 respectively.

Claims 4-5 and 22 are rejected under 35 U.S.C. §103 as being unpatentable over Zeliff et al. (US 2015/0309598), hereinafter Zeliff, and further in view of Wang et al. (US 2021/0286493), hereinafter Wang, and Collins (US 2015/0123932), hereinafter Collins.

Claim 4
“one or more resistors connected in series with each other and connected in parallel with at least the plurality of diodes” Collins [0036] discloses “an input capacitor C1 coupled in series to an input resistor R1, and input resistor R1 is in turn coupled to a parallel combination of diode D1 and bleed resistor R2”.

Zeliff, Wang, and Collins disclose analogous art. However, Zeliff does not spell out the “resistor connected in parallel with diodes” as recited above. Said feature is disclosed in Collins. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Collins into Zeliff to enhance its stylus structure functions.

Claim 5
“one or more voltage suppression diodes connected in series with each other and connected in parallel with at least the plurality of diodes and the current limiting resistance network” Collins [0036] discloses “bleed resistor R2 in parallel with diode D1 provides a path for current to ground so circuit 50 may not become charged up with accumulated charge”.

Claim 22
Claim 22 is rejected for the similar rationale given for claim 5.

Claim 17 is rejected under 35 U.S.C. §103 as being unpatentable over Zeliff et al. (US 2015/0309598), hereinafter Zeliff, in view of Wang et al. (US 2021/0286493), hereinafter Wang, and further in view of Werneth et al. (US 8,657,814), hereinafter Werneth.

Claim 17
“a low dielectric breakdown strength material covering the high dielectric breakdown strength material at least at a front portion of the input device” Werneth col.10 lines 43-44 discloses low dielectric breakdown strength material “thermoplastic elastomers, and polyimides”.

Zeliff, Wang, and Werneth disclose analogous art. However, Zeliff does not spell out the “low dielectric breakdown strength” as recited above. Said feature is disclosed in Werneth. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Werneth into Zeliff to enhance its stylus structure functions.

Allowable Subject Matter
	Claims 7-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed April 18th 2022 have been fully considered but they are not persuasive.

a plurality of diodes and a current limiting resistance network in a series connection between
the tip electrode and the handle electrode

	Applicant argues that, in the outstanding Office action, the cited Zeliff [0082] does not disclose the above feature recited in claim 1. Specifically, applicant argues that “Zeliff teaches a circuit for an active stylus that includes a fixed signal limiter 841 where a single diode 845 and a resistor 844 can help enable power to the driver state 850. Zeliff is completely silent about a plurality of diodes and a current limiting resistance network in a series connection between the tip electrode and the handle electrode.” Said argument is not persuasive because Zeliff indeed discloses more than one diode connected in series. Accordingly, citations for claim rejections are amended in the present Office action.

wherein at least one of the plurality of diodes is located between the current limiting
resistance network and the handle electrode

	Applicant further argues that, in the outstanding Office action, the cited Zeliff Figure 28 and paragraphs [0077]-[0082] do not disclose the feature of at least one diode located between resistance network and the handle electrode. Hence, the “handle electrode” needs to be construed correctly before the validity of the claim rejection can be determined.
	Exemplary embodiments given in the Specification of the present application, Figure 5 depicts cathode diode connected to “handle electrode” (508) with paragraph [0056] description of 508 “can be directly coupled to a user’s hand (e.g., via direct contact by a user to an exposed portion of handle electrode 508). No specific circuitry of the handle electrode is disclosed.
Further, Figure 8 depicts circuit connected to “handle electrode” (808) with paragraph [0062] description of 808 “and can serve as the reference ground for the stylus”, and Figure 11A-C depicts portion of “handle electrode” with 1108 indicates “handle electrode”; and “handle electrode” is not shown in Figure 13A.
In accordance with the various given disclosures, it is reasonable to conclude that the “handle electrode” is the opposite side of the stylus tip, that is, the stylus top. Hence, the argued feature is construed as “at least one diode located between resistance network and the stylus top”.

	With respect to the Wang reference, applicant argues that “Wang fails to cure the deficiencies of the expressly cited portions of Zeliff. … Wang is completely silent about a plurality of diodes and a current limiting resistance network in a series connection between he tip electrode and the handle electrode”. Said argument is not persuasive because Wang is cited to present the phrase of “resistance 1308 are electrically connected to each other in series”. All too often, exact phrases recited in the claims are expected in the cited prior art exemplary portions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number (571) 273-6088. The examiner can normally be reached Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175